ERVIN, Circuit Judge:
Plaintiffs Anna R. Deel and Onnie Dale Adcock appeal the district court’s grant of summary judgment in favor of the defendants in this case challenging Virginia’s administration of the Aid to Families with Dependent Children program. Because we find that the plaintiffs were entitled to judgment as a matter of law on their cross-motion for summary judgment, we reverse the decision of the district court.
I.
Anna R. Deel and Onnie Dale Adcock are Virginia residents who applied for benefits under the Aid to Families with Dependent Children (“AFDC”) program, which is jointly administered by the federal and state governments. Deel and Adcock were denied benefits under Virginia’s transfer of assets rule, which prohibits applicants from receiving AFDC benefits if they improperly transfer real or personal property without adequate compensation within two years of their applications for benefits. Deel was rendered ineligible for benefits because she transferred real property to her daughter and son-in-law for inadequate consideration two days before she applied for AFDC benefits. Adcock was rendered ineligible because she transferred her interest in a mobile home to her brother-in-law for less than adequate compensation shortly after she applied for AFDC benefits.
After being denied benefits, Deel filed suit against the Commissioner of the Virginia Department of Social Services and the Secretary of the United States Department of Health and Human Services in the United States District Court for the Western District of Virginia. Adcock was permitted to intervene in this suit as a party plaintiff. Deel and Adcock sued on behalf of themselves and a class consisting of all persons *1285in Virginia who had been denied AFDC benefits pursuant to Virginia’s transfer of assets rule. The complaint alleged that the transfer of assets rule constituted an invalid state-imposed eligibility requirement for receipt of AFDC benefits, in that it violated the Social Security Act’s requirement that only those assets available to an applicant can be considered in determining eligibility for benefits. Deel and Adcock sought declaratory and injunctive relief.
The parties filed cross-motions for summary judgment. There were no disputed factual issues; the district court had only to decide the questions of law presented by the parties. The court granted summary judgment for the defendants, finding that Virginia’s transfer of assets rule was valid and authorized under the Social Security Act. See Deel v. Lukhard, 641 F.Supp. 784 (W.D.Va.1986). In a subsequent order, the district court denied Deel and Adcock’s petition for class certification. Deel and Adcock appeal the district court’s grant of summary judgment in favor of the defendants and its denial of their petition for class certification.1
II.
The AFDC program is a cooperative federal-state program pursuant to which states pay benefits to needy dependent children and their families so that needy dependent children may be cared for in their own homes. See 42 U.S.C. § 601 (1982). A > state is eligible for partial reimbursement of its AFDC benefits payments from the federal government if it “has an approved plan for aid and services to needy families with children____” Id. § 603. State plans are approved by the Secretary of Health and Human Services. The Secretary must approve state plans that comply with the requirements of 42 U.S.C. § 602(a) and applicable regulations of the Department of Health and Human Services. See 42 U.S. C.A. § 602(b) (West Supp.1987). The regulations provide that state plans must impose the conditions of eligibility for receipt of benefits required by the Social Security Act. See 45 C.F.R. § 233.10(a)(l)(i) (1986). Additionally, state plans may impose other conditions of eligibility, “if such conditions assist the State in the efficient administration of its public assistance programs, or further an independent State welfare policy, and are not inconsistent with the provisions and purposes of the Social Security Act.” Id. § 233.10(a)(l)(ii)(B).
Virginia has adopted a plan for aid and services to needy families with children which has been approved by the Secretary of Health and Human Services. As part of this plan, the Virginia Department of Social Services has promulgated a regulation concerning transfers of assets by applicants for AFDC benefits. The regulation renders an applicant ineligible for AFDC benefits for specified periods of time if, for the purpose of obtaining benefits, the applicant transfers or disposes of any legal or equitable interest in real or personal property without adequate compensation within two years of applying for AFDC benefits.2 It *1286is the validity of this regulation that is at issue in this case.
III.
Deel and Adcock contend that the Virginia transfer of assets rule is invalid because it violates the “availability principle” embodied in the Social Security Act. In the AFDC context the availability principle is derived from 42 U.S.C.A. § 602(a)(7)(A) (West Supp.1987), which provides that states administering AFDC programs “shall, in determining need, take into consideration any other income and resources of any child or relative claiming aid to families with dependent children____” The terms “income” and “resources” as used in § 602(a)(7)(A) have consistently been interpreted to mean that states may consider only income and resources that are available to applicants in determining AFDC eligibility. See Bell v. Massinga, 721 F.2d 131, 133 (4th Cir.1983), cert. denied, 470 U.S. 1050, 105 S.Ct. 1746, 84 L.Ed.2d 812 (1985). The regulations promulgated under the statute incorporate this availability principle. The regulations require that state AFDC plans must
[p]rovide that in determining need and the amount of the assistance payment ... (D) Income ... and resources available for current use shall be considered. To the extent not inconsistent with any other provision of this chapter, income and resources are considered available both when actually available and when the applicant or recipient has a legal interest in a liquidated sum and has the legal ability to make such sum available for support and maintenance.
45 C.F.R. § 233.20 (a)(3)(ii) (1986). As the Supreme Court has noted, the purpose of the availability principle “is to prevent the States from relying on imputed or unrealizable sources of income artificially to depreciate a recipient’s need.” Heckler v. Turner, 470 U.S. 184, 201, 105 S.Ct. 1138, 1148, 84 L.Ed.2d 138 (1985).
Deel and Adcock argue that the Virginia transfer of assets rule violates the availability principle, because it allows Virginia to consider assets that are not available to AFDC applicants in determining eligibility for benefits. As Deel and Ad-cock point out, the transfer of assets rule permits Virginia to deny benefits to applicants on the basis of assets that have been transferred and are no longer available to the applicants. In granting the defendants’ motion for summary judgment in this case, the district court recognized the existence of the availability principle, but held that recent amendments to the Social Security Act enacted as part of the Deficit Reduction Act of 1984 (“DEFRA”) had modified the availability principle to an extent sufficient to render the Virginia transfer of assets rule valid. We disagree.
In upholding the Virginia transfer of assets rule, the district court relied on 42 U.S.C. § 602(a)(7)(B) (West Supp.1987), as amended by DEFRA. The amended statute provides in pertinent part:
A State plan for aid and services to needy families with children must—
*1287(7) ... provide that the State agency—
(B) shall determine ineligible for aid any family the combined value of whose resources (reduced by any obligation or debts with respect to such resources) exceeds $1,000 or such lower amount as the State may determine, but not including as a resource for purposes of this sub-paragraph ... (iii) for such period or periods of time as the Secretary may prescribe, real property which the family is making a good-faith effort to dispose of, but any aid payable to the family for any such period shall be conditioned upon such disposal, and any payments of such aid for that period shall (at the time of the disposal) be considered overpayments to the extent that they would not have been made had the disposal occurred at the beginning of the period for which the payments of such aid were made____
The district court extrapolated from this statutory provision the rule that states should “include, for purposes of determining [AFDC] eligibility, the value of real property of which the family is not making a good faith effort to dispose.” Deel, 641 F.Supp. at 789. In the district court’s view, “the critical question [was] whether Virginia’s transfer of assets rule properly defines what is a bad faith effort to dispose of real property.” Id. Finding that Virginia had properly defined “bad faith” in the transfer of assets rule, the district court upheld the rule as valid and authorized under the Social Security Act.
We cannot accept the district court’s analysis. We recognize, of course, that “the source of the availability principle is statutory, and, as such, is not immutable, but subject to such changes as Congress sees fit to make.” Davis v. Lukhard, 788 F.2d 973, 979 (4th Cir.), cert. denied, —U.S.-, 107 S.Ct. 231, 93 L.Ed.2d 157 (1986). We agree with the district court that Congress did modify the availability principle in enacting the DEFRA amendments to § 602(a)(7)(B). However, we cannot agree that the DEFRA amendments modified the availability principle in such a way as to render the Virginia transfer of assets rule valid.
As we read the amended § 602(a)(7)(B)(iii), the statute provides a limited exception to the availability principle when an AFDC applicant retains real property. The exception works in favor of the applicant by providing that such real property will not be considered available to the applicant in determining eligibility for benefits during certain periods in which the applicant is making good-faith efforts to dispose of the property. By contrast, the Virginia transfer of assets rule operates to deny AFDC benefits to applicants who improperly transfer real or personal property for less than adequate compensation. In our view, § 602(a)(7)(B)(iii) simply has nothing to do with the circumstances which the Virginia transfer of assets rule seeks to address; i.e., situations in which AFDC applicants transfer real or personal property. Because § 602(a)(7)(B)(iii) does not purport to regulate transfers of real or personal property by AFDC applicants, we believe that the district court erred in concluding that the amended statute had modified the availability principle in such a way as to render the Virginia transfer of assets rule valid.3
*1288IV.
Having concluded that the DEFRA amendment of § 602(a)(7)(B)(iii) did not modify the availability principle as it applies to transfers of assets by AFDC applicants, we next consider whether Virginia’s transfer of assets rule can be upheld as a valid, state-imposed benefits eligibility criterion that does not conflict with the availability principle. Our review of relevant precedent convinces us that it cannot.
In Randall v. Lukhard, 709 F.2d 257 (4th Cir.1983), relevant holdings adopted on rehearing en banc, 729 F.2d 966 (4th Cir.), cert. denied, 469 U.S. 872, 105 S.Ct. 222, 83 L.Ed.2d 152 (1984), we considered a challenge to a transfer of assets rule applied by Virginia in Medicaid benefits cases. The Medicaid transfer of assets rule at issue in Randall was quite similar to the rule at issue in this case.4 In Randall, as in this case, applicants for benefits sought to have the transfer of assets rule declared invalid on the ground that it conflicted with the availability principle as applied in the Medicaid context.
In holding that the transfer of assets rule at issue in Randall was invalid in the absence of specific congressional authorization for such a rule, we noted that the Medicaid statute permits states to consider only such income and resources as are available to applicants and recipients in determining eligibility for Medicaid benefits. See 42 U.S.C.A. § 1396a(a)(17) (West Supp. 1987). The federal regulation in effect at the relevant time provided that states could consider only income and resources that were actually available to Medicaid applicants and recipients. See Randall, 709 F.2d at 260. After reviewing the relevant statutory and regulatory language concerning the availability requirement, we concluded that “Virginia’s [transfer of assets] rule violated this plain language by including resources no longer ‘actually available’ to the applicant or recipient. It is apparent that resources that were previously irrevocably transferred to another person, regardless of the amount of compensation received, simply are no longer actually available.” Id. at 263-64. Accordingly, we held that in the absence of any congressional authorization for such a rule, Virginia’s transfer of assets rule conflicted with the availability requirement of federal law, and was therefore invalid. Id.
In Randall, however, we recognized that after Virginia had promulgated its transfer of assets rule, Congress enacted the Boren-Long Amendment, which “authorized state Medicaid plans to employ a transfer of assets rule providing for the inclusion in an applicant’s resources of any property transferred for less than its full value ... in order for the transferor to become or remain eligible for assistance.” Id. at 261-62. Because the Boren-Long Amendment specifically authorized states to employ transfer of assets rules in the Medicaid context, we held that Virginia could validly impose such a rule after passage of the Amendment.
In our view, the circumstances of this case are analogous to the situation present*1289ed in Randall before passage of the Boren-Long Amendment. Here, as in the Medicaid context, there is a general rule that states may consider only those resources that are available to applicants or recipients in determining eligibility for AFDC benefits. As previously discussed, Congress has not modified this general rule in such a way as to authorize state transfer of assets rules in the AFDC context. Like the rule at issue in Randall, the transfer of assets rule in this case violates the availability principle by permitting AFDC eligibility determinations to be made on the basis of transferred assets that are neither actually available to, nor legally attainable by, AFDC applicants and recipients. As in Randall, it is apparent in this case “that resources that were previously irrevocably transferred to another person, regardless of the amount of compensation received, simply are no longer actually available.” Randall, 709 F.2d at 264.
In Randall, our conclusion that Virginia’s Medicaid transfer of assets rule conflicted with the availability principle led us to hold that the transfer of assets rule was invalid. We think that the same conclusion is warranted in this case. Although states may impose their own conditions of eligibility for benefits on AFDC applicants and recipients, they may not impose eligibility criteria that conflict with the provisions or purposes of the Social Security Act. See 45 C.F.R. § 233.20(a)(l)(ii)(B) (1986). Because Virginia’s transfer of assets rule imposes eligibility requirements that violate the availability principle as applied in the AFDC context, the rule conflicts with the Social Security Act and is therefore invalid.
V.
The defendants contend that we should uphold Virginia’s transfer of assets rule on the ground that it is a valid fraud-control device permitted by federal law. This argument has a certain amount of appeal. We are, of course, sympathetic to the strong interest that Virginia has in deterring fraudulent conduct on the part of AFDC applicants and recipients. Additionally, we recognize that applicable regulations require Virginia and other states administering AFDC programs to implement procedures for detecting and deterring fraud. See 45 C.F.R. § 235.110 (1986). However, in view of our determination that the transfer of assets rule is invalid because it conflicts with the availability principle of federal law, we must conclude that the rule cannot be upheld as a valid fraud-control device.
We considered essentially the same argument advanced by the defendants in this case in Randall v. Lukhard and Fabula v. Buck, 598 F.2d 869 (4th Cir.1979). . In Fabula, we held that a Maryland transfer of assets rule affecting Medicaid eligibility conflicted with the Social Security Act and was thus invalid. The State of Maryland argued that the rule nonetheless should be upheld, because it was “not a substantive eligibility requirement, but simply a ‘collateral restriction to eliminate fraudulent practices,’ which appliefd] only where a transfer was made with the intent of becoming eligible for assistance or circumventing the state’s recovery procedures.” Fabula, 598 F.2d at 873. We rejected this argument, holding that the transfer of assets rule was, in fact, an eligibility requirement that could not be upheld, because it conflicted with the Social Security Act.
In Randall, we relied on Fabula in rejecting the argument that Virginia’s transfer of assets rule restricting Medicaid eligibility should be upheld as a device to control fraud. After concluding that the transfer of assets rule violated the availability principle as applied in the Medicaid context, we considered the Commonwealth of Virginia’s argument that the rule should be upheld as a fraud-deterring measure. We rejected this argument because we did not “agree that a state has the inherent authority to enact collateral eligibility rules not in compliance with [the availability principle] simply because those rules attempt to deter fraud.” Randall, 709 F.2d at 264 n. 12.
In our opinion, the decisions in Randall and Fabula compel the conclusion that the transfer of assets rule at issue in this case cannot be upheld as a valid fraud-control *1290device. As we have held, Virginia’s transfer of assets rule is invalid, because it conflicts with the availability principle as applied in the AFDC context. In view of the teachings of Randall and Fabula, we must reject the argument that the transfer of assets rule nonetheless should be upheld merely because its purpose is to deter fraud.5
VI.
We hold that Virginia’s transfer of assets rule restricting eligibility for AFDC benefits is invalid, because it conflicts with the availability principle of federal law as applied in the AFDC context. Accordingly, we reverse the district court’s grant of summary judgment in favor of the defendants and remand this case for further proceedings. On remand, the district court is directed to enter judgment in favor of the plaintiffs, together with an appropriate order enjoining the continued application of Virginia’s transfer of assets rule to deny benefits to AFDC applicants and recipients.
REVERSED AND REMANDED.

. None of the parties addressed the issue of class certification in oral argument before this court. Based on our review of the briefs and record in this case, we find no reason to disturb the district court’s denial of class certification.


. The full text of the regulation is as follows: TRANSFER OF PROPERTY — An applicant for ADC is ineligible for a specified period of time if he/she improperly disposes of his/her legal or equitable interest in real or personal property without adequate compensation within 2 years of application for ADC. A recipient is ineligible for a specified period of time if an improper transfer or other improper disposition of legal or equitable interest in real or personal property occurred within two years of discovery of the transfer or disposition. An improper transfer of property will result in the ineligibility of the assistance unit for two years from the date of transfer if the uncompensated value was $12,000 or less. The period of ineligibility will be increased two months for $1,000 or part thereof of uncompensated value in excess of $12,000. The amount of the uncompensated value is the fair market value or the disputed value per 303.4 of the property or the client’s interest in the property less the amount of any compensation received for the property. Exceptions to this provision occur when:
A. A transfer of property was not made in an effort to become or remain eligible for ADC. It will be the responsibility of the client to establish that such a transfer was not made in an effort to qualify for ADC. The client *1286must provide objective evidence that the transfer was exclusively for another purpose. A subjective statement of intent or ignorance of the property transfer provision is not sufficient. The client must provide evidence that other resources were available, at the time of transfer, to meet the needs of that client.
B. Retention of the property would have no effect on eligibility.
C. The transfer of property resulted in compensation to the client which approximates the fair market value of the property. This compensation can be in the form of money, goods, or services. The value of the goods and services must be reasonable for the community. The value of services provided by a member of the immediate family must be at a reasonable rate established prior to receipt of the service.
D. Payment has been made on the cost of medical care which approximates the equity value of the property.
E. Disposition was the result of actions by another person, except a legal guardian, committee, or power of attorney, who for any reason, obtained the property without the client’s full understanding of the action.
In cases where the applicant/recipient is the caretaker relative other than the parent (non-legally responsible relative), this policy affects only the caretaker. The children's eligibility in such cases would not be affected by any transfer or disposition of property. Virginia ADC Manual § 303.5.


. Our conclusion is bolstered by the fact that Congress clearly knows how to modify the availability principle and establish transfer of assets rules. It has explicitly done so in the Supplemental Security Income context. See 42 U.S.C. § 1382b(c) (1982). It has not done so in the AFDC context.
Additionally, we do not agree with the suggestion that we should uphold the Virginia transfer of assets rule in deference to the position that the Secretary of Health and Human Services has taken in this matter. At oral argument, the Secretary pointed out that a number of states have adopted transfer of assets rules similar to the rule at issue in this case. The Secretary has approved the state plans that contain transfer of assets rules. However, the Secretary has promulgated no regulations dealing with transfer of assets rules. Indeed, the existing regulations support the result that we reach in this case, since the regulations incorporate the availability principle as a criterion for determining eligibility for AFDC benefits. See 45 C.F.R. § 223.-20(a)(3)(ii)(D) (1986). Most importantly, however, Congress has not modified the availability principle in such a way as to render Virginia's transfer of assets rule valid. In the absence of any such action by Congress, we do not think *1288that the Secretary’s approval of state transfer of assets rules requires us to uphold the rule at issue in this case.


. The transfer of assets rule at issue in Randall read as follows:
An applicant for or recipient of medicaid as a recipient of SSI or a category related to a medically needy individual is ineligible for a period of one year if he transfers or otherwise disposes of his legal or equitable interest in real or personal property within one year prior to application or during receipt of such assistance to become or remain eligible for Medicaid. The transfer or disposal of such property to become or remain eligible for SSI is considered as if the transfer or disposal is to become or remain eligible for Medicaid. Exceptions to this provision are: (1) when property has been transferred that would have no effect on eligibility except a residence when an individual is in a nursing home for a temporary period; (2) when payment has been made approximating the tax value of the property; (3) when payment has been made on the cost of medical care approximating the tax value of the property; or (4) when the property owner has been a victim of actions on the part of another person who for any reason obtained the property without the applicant’s/recipient’s full understanding of the action.
Virginia State Dep’t. of Welfare Medicaid Manual §§ 201.1A.3(2), 301.1(D)(3), and 402.1(B)(3).


. We are not persuaded that the Supreme Court’s decision in New York State Department of Social Services v. Dublino, 413 U.S. 405, 93 S.Ct. 2507, 37 L.Ed.2d 688 (1973), requires a different result. In Dublino, the Court upheld a state rule requiring acceptance of employment as a condition for receipt of AFDC benefits. It was suggested at oral argument in this case that Dublino stands for the proposition that states may impose eligibility requirements for receipt of AFDC benefits so long as such requirements do not conflict with federal law. This is consistent with the position expressed in the applicable regulations. See 45 C.F.R. § 233.10(a)(l)(ii)(B) (1986). It was also suggested at oral argument that the transfer of assets rule at issue in this case could be upheld as a valid, state-imposed eligibility requirement under the rationale of Dublino. We do not agree.
Much the same argument that was advanced in this case was made in Randall v. Lukhard. In Randall, the Commonwealth of Virginia relied on Dublino in arguing that its Medicaid transfer of assets rule should be upheld as a valid fraud-control device. We distinguished Dublino from the situation presented in Randall on the ground that the state eligibility rule at issue in Dublino had involved no conflict with federal law. See Randall, 709 F.2d at 264 n. 12. In Randall, as noted previously, we held that Virginia’s transfer of assets rule was invalid because it did conflict with federal law; Le. with the availability principle as applied in the Medicaid context. Because the same conflict is present in this case, we are not convinced that Dublino requires us to uphold the transfer of assets rule that Virginia imposes on AFDC applicants and recipients.